JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 29, 2013, be affirmed. The district court properly held that it lacked authority over the United States Supreme Court or its administrative officers, see In re Marin, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam), and that, to the extent appellant seeks damages against court officers, his claims are barred by absolute immunity. See Sindram v. Suda, 986 F.2d 1459, 1460-61 (D.C.Cir.1993) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.